Exhibit 10.1

December 20, 2017

Scott M. Plesha

1410 Smythe Street

Daniel Island, SC 29492

 

  Re: Offer of Promotion

Dear Scott:

BioDelivery Sciences International, Inc. (BDSI) is pleased to extend to you an
offer of a promotion to President. In this position, you will be reporting to
the Board of Directors until such time as a new Chief Executive Officer (CEO) is
appointed, at which time you will report to the CEO.

In the role of President, you will be responsible, in accordance with the
directives of the Board and CEO, for assisting with the overall management of
BDSI’s operations and the supervision of all subordinate officers and employees.
You will also continue to directly oversee the Sales and Marketing Functions of
BDSI and be responsible for creating and managing a budget for your area of
responsibility.

If you decide to accept this offer, your proposed starting date in your new
position will be January 3, 2018. You will receive an annual salary of
$365,000.00 (three hundred sixty-five thousand dollars) payable bi-weekly. Your
bonus target will be 45% of salary. This salary and bonus target are offered
subject to approval by BDSI’s compensation committee. Annual adjustments to
salary, as well as bonus any additional stock option or RSU awards are at the
discretion of the Board of Directors and based on meeting personal and corporate
objectives for the year. You will also be provided with 4 weeks paid vacation
according to BDSI’s Vacation Policy in addition to 11 company-paid holidays each
year.

Upon acceptance of this offer, you will continue to participate in the following
benefits, in accordance with our policies as they may change from time to time:

 

  •   Health insurance

 

  •   Dental Insurance

 

  •   Basic Life & Accidental Death & Dismemberment Insurance

 

  •   Long and Short Term Disability Insurance

 

  •   401(k) Plan (after 60 days) with Employer match

 

  •   Employee Stock Options Plan

Additionally, as a Regular, Full-time employee, you will continue to be entitled
to six paid sick days due to illness in accordance with BDSI’s Sick Leave
Policy, which may be modified from time to time, at the discretion of the Board
of Directors.

This agreement will have a term of one year running January 2, 2018 through
January 2, 2019. This agreement will be subject to successive one-year renewals
unless either party gives notice of non-extension at least 30 days prior to the
end of any term.



--------------------------------------------------------------------------------

BDSI may terminate your employment without cause at any time. You agree to give
30 days’ notice of any resignation. If BDSI terminates your employment other
than for “Cause” (as defined below), or when your employment terminates in the
case of your death or permanent disability, BDSI will pay you a one-time cash
severance payment equal to your full year’s base salary and a pro-rata bonus
based on your bonus target; otherwise, you will be entitled to a one-time cash
severance payment equal 50% of your full year’s base salary.

As used herein, the term “Cause” means (i) a continuing material breach or
material default (including, without limitation, any material dereliction of
duty) by you of any agreement between you and BDSI or your continuing failure to
follow the direction of your direct report, BDSI’s Chief Executive Officer or
BDSI’s Board of Directors; (ii) your gross negligence, willful misfeasance or
breach of fiduciary duty; (iii) your commission of an act of fraud, embezzlement
or any felony or crime of dishonesty in connection with your duties with BDSI;
or (iv) your conviction of a felony or any other crime that would materially and
adversely affect: (a) BDSI’s business reputation or (ii) the performance of your
duties for BDSI that includes meeting your performance objectives. In the event
of a termination of your employment for Cause, BDSI will pay your salary and
expenses reimbursable incurred through the date of termination, and thereafter
BDSI shall have no further responsibility for termination or other payments to
you.

In addition, if your employment with BDSI is terminated by BDSI or its successor
within six (6) months following the occurrence of a “Change of Control” (as
defined below) (a “Severance Triggering Event”), then: (i) you will be entitled
to a one-time cash severance payment equal to the amount your then current
annual base salary; (ii) you will receive a pro-rata bonus based on your annual
target bonus; (iii) you shall maintain any rights that you may have been
specifically granted pursuant to any of BDSI’s or its successor’s retirement
plans, supplementary retirement plans, profit sharing and savings plans,
healthcare, 401(k) and any other employee benefit plans sponsored by BDSI or its
successor and (iv) all unvested options or other equity securities to acquire
shares of BDSI common stock granted to you under BDSI’s 2011 Equity Incentive
Plan or any similar plan (the “Plan”) shall immediately become fully vested and
shall be exercisable to the extent provide for in the Plan. Following BDSI or
its successor’s compliance with clauses (i), (ii), (iii) and (iv) above, BDSI or
its successor shall have no further obligations to you following termination. In
addition, upon any termination of your employment by BDSI, should BDSI agree in
its discretion to pay you severance, a condition to the payment of any severance
amount or post-termination benefit shall be: (i) BDSI’s concurrent receipt of a
general release by you of all claims against BDSI and its affiliates in the form
reasonably acceptable to you and BDSI and (ii) that all such payments shall
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
all regulations promulgated thereunder.

For purposes of the foregoing, the term “Change of Control” means the occurrence
of any one or more of the following events (it being agreed that, with respect
to paragraphs (i) and (iii) of this definition below, a “Change of Control”
shall not be deemed to have occurred if the applicable third party acquiring
party is an “affiliate” of BDSI within the meaning of Rule 405 promulgated under
the Securities Act of 1933, as amended): (i) an acquisition (whether directly
from BDSI or otherwise) of any voting securities of BDSI (the “Voting
Securities”) by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities and Exchange Act of 1934, as amended
(the “1934 Act”)), immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
forty percent (40%) or more of the combined voting power of the BDSI’s then
outstanding Voting Securities; (ii) the individuals who, as of the date hereof,
are members of BDSI’s Board of Directors cease, by reason of a financing,
merger, combination, acquisition, takeover or other non-ordinary course
transaction affecting BDSI, to constitute at least fifty-one percent (51%) of
the members of BDSI’s Board of Directors; or (iii) the consummation of: (A) a
merger, consolidation or reorganization involving BDSI, where either or both of
the events described in clauses (i) or (ii) above would be the result; (B) a
liquidation or dissolution of or appointment of a receiver, rehabilitator,
conservator or similar person for, or the filing by a third party of an
involuntary bankruptcy against, BDSI; or (C) an agreement for the sale or other
disposition of all or substantially all of the assets of BDSI to any Person
(other than a transfer to a subsidiary of BDSI).



--------------------------------------------------------------------------------

You agree that your existing two-year non-competition and non-solicitation
agreements with BDSI shall remain in effect. You further agree that any prior
confidentiality agreement you have with the Company shall remain in effect.

To formally accept this offer, please sign in the appropriate place below and
return an executed copy of this letter to me. Please retain an executed copy of
this letter for your own records.

We are excited about the future of BDSI and your contribution to our success. I
look forward to hearing from you regarding this offer.

 

Regards, /s/ Mark A. Sirgo Mark A. Sirgo, PharmD President and Chief Executive
Officer BioDelivery Sciences International, Inc.

Acknowledged and agreed as of the date set forth below:

 

/s/ Scott M. Plesha Scott M. Plesha Dated: December 20, 2017